Case 1:19-cv-00733-CG-MU Document 217 Filed 09/15/21 Page 1 of 2            PageID #: 2422




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

   RENASANT BANK, INC.,                        )
                                               )
         Plaintiff,                            )
                                               )
                                               )
   vs.                                         ) CIVIL ACTION NO. 19-0733-CG-MU
                                               )
                                               )
   AVE, INC.; JOHN ALTAIRE COIL;               )
   JOHN ASAR COIL; and, JOHN                   )
   KENNETH COIL,                               )
                                               )
         Defendants.                           )
                            DECLARATORY JUDGMENT

               In accordance with the court’s order entered this date, granting Cross-

  Claimants John Altaire Coil, AVE, Inc., and Bokonon, LLC’s Motion for Summary

  Judgment as to Count I of their Second Amended Cross-Claim, it is hereby

  ORDERED, ADJUDGED, and DECREED that judgment is entered in favor of

  Cross-Claimants John Altaire Coil, AVE, Inc., and Bokonon, LLC, and against

  Cross-Claim Defendants John Kenneth Coil, John Asar Coil, and AVE, Inc., and it

  is hereby DECLARED as follows:

         1) That John Altaire Coil is the sole director of AVE, Inc., the President
         of AVE, Inc., the sole shareholder of AVE, Inc., and is the lawful owner
         of 1,000 shares of stock of AVE, Inc., being all of the issued and
         outstanding shares of AVE, Inc.

         2) That John Altaire Coil, individually, is the sole shareholder, owner,
         and manager of Bokonon, LLC.

         3) That Bokonon, LLC is the owner of the funds deposited with this
         Court.
Case 1:19-cv-00733-CG-MU Document 217 Filed 09/15/21 Page 2 of 2         PageID #: 2423




        The Clerk of Court shall disburse the remaining funds deposited into the court

  of $1,409,791.46 plus any accrued interest to Bokonon, LLC. Prior to disbursement

  an IRS form W-9 must be submitted to the Court. The W-9 can be hand delivered to

  the Clerk’s Office, mailed to the USDC Finance Department at 155 St. Joseph Street

  Mobile AL 36602, or emailed to asld_finance@alsd.uscourts.gov.

        DONE and ORDERED this 15th day of September, 2021.

                                  /s/ Callie V. S. Granade/
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                           2
